NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TOY TERRELL SMITH,                              No.    19-17042

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01924-LJO-JDP

 v.
                                                MEMORANDUM*
J. TORRES, Correctional Counselor; et al.,

                Defendants-Appellees,

and

R. MICHAEL HUTCHINSON; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O'Neill, District Judge, Presiding

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      California state prisoner Toy Terrell Smith appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Sandoval v. County of Sonoma, 912 F.3d 509, 515 (9th Cir.

2018). We affirm.

      The district court properly granted summary judgment because Smith failed

to raise a genuine dispute of material fact as to whether defendants knew of and

disregarded an excessive risk to his safety. See Farmer v. Brennan, 511 U.S. 825,

837 (1994) (a prison official cannot be held liable for deliberate indifference

“unless the official knows of and disregards an excessive risk to inmate health or

safety; the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference”); Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009) (“[S]tate

departmental regulations do not establish a federal constitutional violation.”).

      AFFIRMED.




                                          2                                       19-17042